Willie, Chief Justice.
Of the various errors assigned, we will notice two only; one as to the refusal of the court to give the charge asked by defendants’ counsel, the other as to the measure of damages established by the court in its charge, and found by the jury in their verdict.
The charge refused is as follows: “If the jury believe that E. J. Pietzcker held himself out before the levy as the owner of the goods, and that he was generally understood and considered to be the owner of the goods levied upon; that he bought and sold goods and collected the money derived from sales; that he managed and controlled the business; that he held himself out to be the owner, and the plaintiffs in this case permitted him so to do, and held himself out to the world; that Leon & H. Blum had the levy made, and the defendant Langham made the levy in the belief that he, «Pietzcker, was the owner of the goods levied on, arising from the facts so made to appear to them and the world,— then the law will hold him, the said Pietzcker, to be that which he was made by the owner and himself to be, and if you so believe you will find for defendants.”
The vice of this charge consists in its failure to bring out clearly the necessity that the plaintiffs, after full knowledge that Pietzcker was claiming the goods as his own, should have stood by and enabled him to deceive others, and entice them into dealing with him as the true owner of the property. The charge seeks to estop the plaintiffs from claiming the property by reason of some act or neglect on their part which has led others into a course which they would not have pursued but for the conduct of the plaintiffs. The elements of an estoppel are: A false representation, or concealment of material facts, made with a knowledge of the facts; ignorance on the part of the person to whom the representations are made, or from whom the facts are concealed; intention that such person should act upon it, and action on his part induced thereby. Ho matter what representations were made by Pietzcker himself as to his *404ownership of the property, if these did not come to the knowledge of plaintiffs, and they did not join in these representations, or fail to deny them when they had an opportunity of preventing others from being deceived by them, they would not be estopped from controverting them at any other time. But without entering into further criticism on the charge asked, it is sufficient to say that the court should have refused it for the reason that the evidence did not authorize its being given.
It was proven that Pietzcker managed the business both before and after the death of J. A. Merchant, and kept and seemed to have control of the store; that the sign over the door was “ General Country Merchandise,” and that goods came to the station marked “ J. J. Merchant,” “ Diamond P ” and E. J. Pietzcker, and went to the store, and that no goods marked “ J. A. Merchant ” were known to go into the house. It was proved that Pietzcker said to Blum’s agent that the store was his, but that he was running it under an assumed name to deceive his creditors. It was also proved that the goods marked “E. J. Pietzcker” were ordered for other persons living in the country. This evidence nowhere establishes that the plaintiffs knew any of these facts. Mrs. Merchant knew nothing of the business, but such ignorance does not imply knowledge that Pietzcker was claiming it as his own. And every other transaction proven in the testimony might have occurred, and from the evidence did occur, without the knowledge of the plaintiffs. Some of these fact's are of the most innocent character, such as the sign over the door, and the marks on the goods, and where at all suspicious are explained as consistent with fair dealing. The only fact of any significance is the statement made by Pietzcker to Blum. This remark was not authorized by plaintiffs or made known to them, and they are not bound by it. Moreover, the very statement itself that Pietzcker was running the store under an assumed name (which must have been that of plaintiffs) shows anything else rather than a holding himself out to the world as the owner of the goods. There ivere no facts proven which justified the court in submitting to the jury the instruction asked, and it was properly refused.
As to the damages, the measure as laid down by the court and found by the jury was exactly in accordance with the law as established in the case of Wallace v. Finberg, 46 Tex., 35. It is said that it was incorrect because it allowed profits upon the sale of the goods, and that these are too uncertain to enter into a calculation of damages. In one sense of the words it may be said that profits are included in such damages. The law allows the value of the *405goods at the place where they are seized on the day of the conversion. It takes no account of their cost in some distant market and the expenses of their transportation. The object of the law is to compensate for the loss. What the injured party has lost is the value of the goods; and their value is the amount they, won Id sell for at the place of seizure at the very time it occurred. This may be a greater sum than their cost, and the difference is the profit; still he gets no more than their value. If plaintiffs had bought them in Galveston, as was the proof; and before being shipped they had risen in the market so as to be worth fifty per cent, more than they gave for them, they would upon seizure then have been entitled to recover this increased value, although it was composed in part of profits. They were entitled to interest to compensate them for the detention of the goods, or rather of their value, as is also decided in the case above cited.
[Opinion delivered January 26, 1883.]
The petition, the evidence, the charge and the verdict all show that the damages were rightly computed and had no element of uncertain profits entering into the calculation.
There is no error in the judgment, and it is affirmed.
Affirmed.